I concur with the judgment, but I dissent from that portion of the main opinion which holds that the court had no power to amend its judgment *Page 253 
under the circumstances here obtaining after six months had elapsed. I think that a court of record always retains the jurisdiction and power to correct its own records so as to make them speak the truth in those cases wherein the error corrected consists merely of a clerical error or misprision, provided there are no intervening rights of innocent third parties to be affected thereby. I think that this rule applies equally whether the clerical error was one made by the clerk or by the judge, but I agree that it does not apply to amendments made for the purpose of revising or changing the judgment, or of adding something thereto which formed no part of the judgment as originally intended and pronounced. This was a case of clerical error made by the judge in embodying in the decision of the court a misdescription of the premises. He was induced thereto by the original error of the scrivener in making a copy of the lease, but it was nothing more than a clerical misprision which resulted in the fact that the decision signed and filed by the judge did not truly set forth the decision actually rendered by him. Under these circumstances I think the trial court acted within its jurisdiction and power in making the correction complained of.
Wilbur, C. J., concurred.